                                         Case 5:17-cv-00220-LHK Document 1108 Filed 01/04/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                          Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER FOR FTC TO FILE LIST OF
                                                                                            AFTERNOON WITNESSES
                                  14             v.

                                  15     QUALCOMM INCORPORATED,
                                  16                    Defendant.

                                  17

                                  18          By 12:55 p.m., the FTC shall file a list of the witnesses who will testify the afternoon of

                                  19   January 4, 2019, and note whether the witnesses will testify live or by deposition testimony.

                                  20   IT IS SO ORDERED.

                                  21

                                  22   Dated: January 4, 2019

                                  23                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  24                                                   United States District Judge
                                  25

                                  26
                                  27

                                  28                                                    1
                                       Case No. 17-CV-00220-LHK
                                       ORDER FOR FTC TO FILE LIST OF AFTERNOON WITNESSES
